DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks filed 01/28/2021 have been entered and fully considered.  Claims 1-16 are pending.  Claims 4-16 are withdrawn.  Claims 1-2 are amended.  Claims 1-3 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0221433 A1 (“Akaboshi”) in view of US 2007/0000702 A1 (“Yoshida”).
Regarding claims 1-3, Akaboshi discloses a fuel cell vehicle 1 (Abstract; Fig. 7) comprising a fuel cell 10 (“the fuel cell module”) ([0027]-[0028]); an exhaust pipe 100 (“the discharge port”) through which exhaust gas AG, vapor ST, and drainage water DW produced in the fuel cell are discharged ([0036]), the exhaust pipe 100 being disposed on an under floor and mounted in a location that is in a rear portion of the fuel cell vehicle 1A but is ahead of the rear wheels RT (i.e. between a front wheel axle and a rear wheel axle of the fuel cell vehicle) (Fig. 7; [0056]-[0057]) and facing the rear of the vehicle (Fig. 2; the opening end face 114 is inclined, at an angle φ (φ>0°) relative to a plane HS).  The exhaust pipe is capable of guiding the exhaust gas to flow toward a rearward side beyond the rear wheel axle while the fuel cell vehicle is in a non-running state (see arrows AG indicating the flow direction of the exhaust gas in the rear vehicle longitudinal direction in Fig. 3 and [0030], [0038]).
Akaboshi does not expressly disclose a guiding section provided separately from the discharge port, the guiding section letting the exhaust gas discharged from the discharge port move toward a rearward side beyond the rear wheel axle while the fuel cell vehicle is in a non-running state [claim 1].
Yoshida discloses a fuel cell vehicle 10 (Abstract; Figs. 25-30; [0113]-[0117]).  The fuel cell vehicle 10 comprises a vehicle speed sensor 101 that measures vehicle speed Va (Fig. 3; [0065], [0114]) and an electronic control unit 271 that controls the 
It is noted that the instant claims each recite “the controller reduces an opening area of the outlet…”  This is interpreted as a manner of operating the device.  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The prior art device teaches all the structural limitations, see the discussion of Yoshida above, and is capable of operating in the claimed manner .

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0000702 A1 (“Yoshida”) in view of US 2016/0221433 A1 (“Akaboshi”).
Regarding claims 1-3, Yoshida discloses a fuel cell vehicle 10 (Abstract; Figs. 25-30; [0113]-[0117]).  The fuel cell vehicle 10 comprises a fuel cell stack 22 (“the fuel cell module”) and an exhaust gas pipe 51 (“the discharge port”) through which exhaust gas produced in the fuel cell module is discharged ([0059], [0113], [0116]).  The exhaust gas pipe 51 is disposed on an under floor as the exhaust gas and water is released from outlet 260 to the road surface ([0114]).  As shown in Fig. 28, the exhaust gas pipe 51 exhausts gas toward a rear of the vehicle, therefore, the exhaust gas pipe 51 contains a guiding section capable of guiding the exhaust gas to flow toward a rearward side beyond a rear wheel axle while the fuel cell vehicle is in a non-running state.
The fuel cell vehicle further comprises a vehicle speed sensor 101 that measures vehicle speed Va (Fig. 3; [0065], [0114]) and an electronic control unit 271 that controls the guiding section using the vehicle speed Va ([0114]).  A variable-sectional area outlet 370 (“the guiding section”) is provided as a separate member at an end of the exhaust gas pipe 51 (Figs. 28-29; [0116]).  The electronic control unit 271 varies the release flow rate Vg of the exhaust gas to release the exhaust gas and water having only the speed component in the vertically downward direction ([0116]).  This is achieved by reducing the opening area of the variable-sectional area outlet 370 at higher vehicle speeds.  The 
Yoshida does not expressly disclose the discharge port being disposed on an under floor and between a front wheel axle and a rear wheel axle of the fuel cell vehicle.
Akaboshi discloses a fuel cell vehicle 1A wherein the exhaust pipe 100 is mounted in a location that is in a rear portion of the fuel cell vehicle 1A but is ahead of the rear wheels RT.  This configuration more effectively suppresses the drainage water DW discharged from the exhaust pipe 100 from splashing rearward of the fuel cell vehicle 1A.  Additionally, the puddle by the drainage water DW is formed in a location deep below the fuel cell vehicle 1A.  This more effectively suppresses the potential troubles caused by the puddle (Fig. 7; [0056]-[0057]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the discharge port between a front wheel axle and a rear wheel axle as taught by Akaboshi.
It is noted that the instant claims each recite “the controller reduces an opening area of the outlet…”  This is interpreted as a manner of operating the device.  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The prior art device teaches all the structural limitations, see the capable of operating in the claimed manner because Yoshida teaches electronic control unit 271 varies the opening area of the variable-sectional area outlet 370 based on the vehicle speed.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 01/28/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 regarding the guiding section provided separately from the discharge port have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2016/0221433 A1 (“Akaboshi”) in view of US 2007/0000702 A1 (“Yoshida”).
Applicant's arguments filed 01/28/2021 regarding the combination of Akaboshi in view of Yoshida have been fully considered but they are not persuasive.
Applicant is reminded that the present claims are not method claims.  Claim 1 includes the limitation “the guiding section letting the exhaust gas discharged from the discharge port move toward a rearward side beyond the rear wheel axle while the fuel cell vehicle is in a non-running state.”  This is a functional limitation.  See MPEP 2114.  The prior art structure inherently possesses the functionally defined limitation due to the positioning and angle of the exhaust pipe 100 of Akaboshi and the exhaust gas pipe 51.  Furthermore, as indicated by arrows AG in Fig. 3 of Akaboshi, at least some exhaust gas is directed toward a rearward side beyond the rear wheel axle.
Regarding the combination of Akaboshi and Yoshida, applicant argues: “Yoshida starts from the problem that released water splashes on rear wheels to cause a skid of 
For these reasons, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727